UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6745



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK DREW, a/k/a Stretch,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-01-120; CA-02-692)


Submitted:   November 19, 2004         Decided:     December 21, 2004


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Drew, Appellant Pro Se. Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark Drew seeks to appeal the district court’s order

granting    the   Government’s   motion    for    summary     judgment    and

dismissing Drew’s 28 U.S.C. § 2255 (2000) motion.           The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Drew has not made the

requisite     showing.   Accordingly,     we     deny   a   certificate    of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                 - 2 -